United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
DEPARTMENT OF AGRICULTURE, FSIS
)
INSPECTION OPERATIONS PROGRAM,
)
Fort Morgan, CO, Employer
)
___________________________________________ )
J.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2100
Issued: May 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 25, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated April 23, 2008, which found that he did not sustain an
injury, as alleged. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
traumatic injury on February 25, 2008.
FACTUAL HISTORY
On February 25, 2008 appellant, then a 34-year-old slaughter food inspector, filed a
traumatic injury claim alleging that, on that date, while “opening hearts,” he cut his right hand
and right index finger. He stopped work on February 25, 2008.

The Office received a March 6, 2008 disability certificate from David Keller, a
physician’s assistant, who advised that appellant could return to work. Mr. Keller indicated that
appellant should utilize a finger splint.
In a letter dated March 18, 2008, the Office advised appellant that his claim was
originally received as a simple uncontroverted case, which resulted in minimal or no time lost
from work. It requested additional medical evidence. Appellant was requested to provide a
report from his physician, which included a history of injury and a detailed description of any
findings, the results of all x-rays and laboratory tests, a diagnosis and course of treatment and an
opinion on the relationship of the diagnosed condition to the claimed injury. The Office
explained that the physician’s opinion was crucial to his claim and allotted appellant 30 days
within which to submit the requested information. No additional evidence was received within
30 days.
By decision dated April 23, 2008, the Office denied appellant’s claim on the grounds that
he did not establish an injury as alleged. It determined that the claimed event occurred; however,
there was no medical evidence that provided a diagnosis which could be connected to the event.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act2 and that an injury was
sustained in the performance of duty.3 These are the essential elements of each compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyet, 41 ECAB 992 (1990).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

2

specific employment incident or to specific conditions of employment.7 Causal relationship is a
medical issue and the medical evidence generally required to establish causal relationship is
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
evidence that includes a physician’s rationalized opinion on whether there is a causal relationship
between the claimant’s diagnosed condition and the established incident or factor of
employment. The opinion must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
established incident or factor of employment.8
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.9
Office procedures provide that a case may be accepted without a medical report when the
condition reported is a minor one which can be identified on visual inspection by a lay person;
the injury was witnessed or reported promptly, and no dispute exists as to the fact of injury; and
no time was lost from work due to disability.10
ANALYSIS
Appellant alleged that he sustained an injury to his right hand and right index finger
while “opening hearts” in the performance of duty on February 25, 2008. There is no dispute
that appellant cut his right hand and right index finger while performing his duties as a food
inspector. The Board finds that the claimed incident occurred as alleged.
However, appellant has not submitted any medical evidence to establish that the
February 25, 2008 employment incident caused or aggravated a specific diagnosed medical
condition to his right hand or index finger. On March 18, 2008 the Office advised him of the
medical evidence needed to establish his claim and allowed him 30 days to submit such
evidence.
Appellant submitted a March 6, 2008 disability certificate from a physician’s assistant,
who indicated that appellant could return to work and should utilize a finger splint. However,
section 8101(2) of the Act11 provides that the term “physician” includes surgeons, podiatrists,
dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within
7

Katherine J. Friday, 47 ECAB 591, 594 (1996).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (July 2000).

11

See 5 U.S.C. § 8101(2). See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held
that a medical opinion, in general, can only be given by a qualified physician).

3

the scope of their practice as defined by the applicable state law. As a physician’s assistant is not
a physician as defined under the Act, this report is not considered medical evidence.
Appellant did not submit any other medical evidence prior to the Office’s April 23, 2008
decision.12 Therefore, he has failed to establish a prima facie claim for compensation.13
Appellant did not meet his burden of proof in establishing that he sustained an injury in the
performance of duty causally related to his federal employment.
Office procedures provide that a case may be accepted without a medical report when the
condition reported is a minor one which can be identified on visual inspection by a lay person;
the injury was witnessed or reported promptly, and no dispute exists as to the fact of injury; and
no time was lost from work due to disability.14 In this case, there appears to be time lost from
work following the February 25, 2008 incident, as the employing establishment indicated that
appellant stopped work on February 25, 2008 and the physician’s assistant advised that he could
return to work on March 6, 2008. The Board finds that a medical report is required under the
circumstances of this case.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a traumatic injury on February 25, 2008.

12

The record on appeal contains evidence received after the Office issued the April 23, 2008 decision. The Board
may not consider evidence that was not before the Office at the time it rendered its final decision. 20 C.F.R.
§ 501.2(c). Appellant may submit such evidence to the Office with a request for reconsideration.
13

See Donald W. Wenzel, 56 ECAB 390 (2005).

14

See supra note 10.

4

ORDER
IT IS HEREBY ORDERED THAT the April 23, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

